United States Court of Appeals
                     For the First Circuit


No. 15-1405

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    NARCISO MONTERO-MONTERO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                     Lynch, Selya and Lipez,
                         Circuit Judges.


     Irma R. Valldejuli on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
Senior Appellate Counsel, on brief for appellee.



                         March 23, 2016
             SELYA, Circuit Judge.          In this sentencing appeal, the

appellant claims both that his sentence is procedurally infirm

(because the district court failed adequately to explain its sharp

upward    variance)     and   that     it   is    substantively      unreasonable

(because    the   district     court    did      not   articulate    a    plausible

rationale     sufficient      to   make     the    length     of    the    sentence

defensible).      For present purposes, these claims are two sides of

the same coin.       After careful consideration, we conclude that the

district court's utter failure to explain its sharp upward variance

requires vacation of the sentence.

             A detailed canvass of the facts and travel of the case

would serve no useful purpose.          It suffices to say that defendant-

appellant Narciso Montero-Montero was before the district court

for sentencing in connection with a violation of the conditions of

his supervised release (a supervised release term having been

imposed following an earlier conviction for conspiracy to possess

with intent to distribute narcotics).              See 21 U.S.C. §§ 841(a)(1),

846.

             Applying   the    advisory       sentencing     guidelines     to   the

facts, the guideline sentencing range for this offense was 6 to 12

months.      See USSG §§7B1.1(a)(2), 7B1.4(a).                Nevertheless, the

district court sentenced the appellant to a 60-month term of

immurement    (the    statutory      maximum     for   the   supervised     release

violation, see 18 U.S.C. § 3583(e)(3)).                  The court offered no

                                       - 2 -
coherent explanation for its dramatic upward variance, and this

timely appeal ensued.

             Claims of sentencing error are customarily reviewed for

abuse of discretion.     See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008).

That review typically starts with claims of procedural error.    See

Martin, 520 F.3d at 92.      But where the appellant has failed to

preserve a claim of procedural error below, review is for plain

error.   See United States v. Duarte, 246 F.3d 56, 60 (1st Cir.

2001).   To succeed under plain error review, an appellant must

show "(1) that an error occurred (2) which was clear or obvious

and which not only (3) affected the [appellant's] substantial

rights, but also (4) seriously impaired the fairness, integrity,

or public reputation of judicial proceedings."     Id.

             In its procedural aspect, the claim of error here is

that the district court did not adequately state its reasons for

imposing a sentence that exceeded the top of the applicable

guideline range by a multiple of five (that is, a 500% upward

variant).     Since the appellant did not advance this claim below,

our review is for plain error.

             Congress has instructed every sentencing court to "state

in open court the reasons for its imposition of the particular

sentence."     18 U.S.C. § 3553(c).   Although the sentencing court's

explanation need not "be precise to the point of pedantry," United

                                 - 3 -
States v. Turbides-Leonardo, 468 F.3d 34, 40 (1st Cir. 2006), the

explanation ordinarily must "identify the main factors driving

[the   court's]    determination."    United    States   v.    Sepúlveda-

Hernández, ___ F.3d ___, ___ (1st Cir. 2016) [No. 15-1293, slip

op. at 5]; see United States v. Vargas-García, 794 F.3d 162, 166

(1st Cir. 2015).

           If the district court imposes a sentence that falls

within the guideline sentencing range, the burden of adequate

explanation is lightened.    See United States v. Ruiz-Huertas, 792

F.3d 223, 227 (1st Cir.), cert. denied, 136 S. Ct. 258 (2015);

United States v. Ocasio-Cancel, 727 F.3d 85, 91 (1st Cir. 2013).

Conversely, if the district court imposes a sentence that either

ascends above or descends below the guideline sentencing range,

the burden of adequate explanation grows heavier.         See Gall, 552

U.S. at 50; United States v. Ofray-Campos, 534 F.3d 1, 43 (1st

Cir. 2008).   And that burden increases in proportion to the extent

of the court's deviation from the guideline range: the greater the

deviation, the greater the burden of justifying the sentence

imposed.     See United States v. Smith, 445 F.3d 1, 4 (1st Cir.

2006); United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005).

           In this instance, the variance from the peak of the

guideline range is unusually steep.          Thus, the need for some

explication of the sentencing court's rationale was acute.           The

sentencing    transcript,   though,   does     not   contain   any   such

                                 - 4 -
explication — there is nothing that remotely resembles an adequate

explanation of the sharply variant sentence.

           To be sure, a sentencing court's rationale sometimes may

be inferred from the sentencing colloquy and the parties' arguments

(oral or written) in connection with sentencing. See United States

v. Rivera-Clemente, ___ F.3d ___, ___ (1st Cir. 2016) [No. 13-

2275, slip op. at 13].    Here, however, the record offers very few

clues as to what was in the sentencing court's mind.       Given the

marked extent of the variance, we are reluctant to guess at what

the court was thinking.

           We summarize succinctly.     When, as now, a sentencing

court imposes a variant sentence, that sentence must be explained,

either explicitly or by fair inference from the sentencing record.

In this case, the variant sentence is at the statutory maximum and

represents a five-fold increase over the high end of the guideline

range.   Yet, we are confronted with the virtually complete absence

of any meaningful explanation for what appears, on its face, to be

an uncommonly harsh sentence. We are, moreover, unable to backfill

the gaps by drawing reasonable inferences from other parts of the

sentencing record.

           Plain error review is not appellant-friendly.     But the

plain error barrier, though formidable, is not insurmountable.    We

conclude that the appellant has scaled that barrier and shown plain

error.   See, e.g., United States v. Rivera-Gonzalez, 809 F.3d 706,

                                - 5 -
711-12 (1st Cir. 2016) (vacating, under plain error standard,

inadequately explained sentence that constituted six-fold increase

over top of guideline range).        After all, the district court's

failure to make anything resembling an adequate explanation of the

appellant's   variant   sentence    was    a    clear    and   obvious   error,

especially given the Brobdingnagian extent of the variance.               That

error may well have affected the appellant's substantial rights.

In such circumstances, it would cast a shadow over the courts'

reputation for fairness to enforce the sentence blindly.

          We need go no further.1              For the reasons elucidated

above, we vacate the appellant's 60-month sentence and remand for

resentencing consistent with this opinion.              We take no view as to

the length of the sentence to be imposed on remand.



Vacated and Remanded.




     1 We have said that a sentence is substantively reasonable as
long as it rests on a "plausible sentencing rationale" and embodies
a "defensible result."      Martin, 520 F.3d at 96.      Here, the
appellant also argues that his sentence fails this test because
the district court did not articulate a "plausible sentencing
rationale" sufficient to show that a statutory maximum sentence
was a "defensible result."     Because we vacate the sentence and
remand for resentencing on a different (though related) ground, we
do not reach this claim of error.
                                   - 6 -